Wagner, Judge,
delivered the opinion of the court.
Upon an examination of this record, we perceive but one question that is entitled to any consideration, and that is the action of the court in refusing to grant a continuance. It seems that the Circuit Court has a rule, which has been certified up as a part of this case, which requires the party applying for a continuance to state certain things in his affidavit. In the making of the affidavit this rule was not complied with.
The ruling of the lower courts upon motions for continuance is seldom interfered with, as it is a matter resting largely in their discretion; and in every case the ruling is entitled to every intendment in its favor. The rule established by the court, to govern in its practice, is founded in wisdom, and is necessary to prevent frivolous applications and ruinous delays.
This rule was before the appellants when they made their application, and if their cause for continuance was meritorious, it would have been an easy matter to have stated such facts as would have brought them within its terms. But they did not do so, and therefore they have no reason to complain.
Judgment affirmed.
The other judges concur.